12 A.3d 290 (2011)
Michael MANUSOV, Individually and as Administrator of the Estate of Beth Manusov, Deceased, Respondent
v.
Bradley MANIN, M.D., Elkins Park Medical Associates, Abington Primary Women's Healthcare Group, Abington Obstetrical and Gynecological Associates, J. Alexander, R.N., Faahud Yafai, M.D., Ashish Sitapara, M.D., Ruby Shrestha, M.D., Abington Emergency Physicians Associated and Abington Memorial Hospital, Petitioners and
Vincent P. Callanan, M.D., Temple Otolaryngology Head and Neck Surgery a/k/a Department of Otolaryngology, Temple University Health System a/k/a Temple University Health System Foundation a/k/a Temple University Hospital, Inc., Temple University School of Medicine a/k/a Temple University, Temple Healthcare Services, Inc., Temple University Hospital, Temple University Physicians & Surgeons, Inc., Temple University Physicians, G.C.S.F. OB-GYN, Assoc., P.C., Amory Meigs, M.D., Joseph J. Murphy, III, M.D., Respondents.
No. 114 EM 2010.
Supreme Court of Pennsylvania.
January 13, 2011.

ORDER
PER CURIAM.
AND NOW, this 13th day of January, 2011, the Petition for Allowance of Appeal, treated as a Petition for Review, and the Application for Leave to Submit a Reply are DENIED. The Petition to Amend the Caption is GRANTED.